Per curiam.
The State Bar of Georgia filed a formal complaint against Respondent alleging violations of Standards 4 and 25 of Bar Rule 4-102 *349(d) along with notice that the State Bar would ask the review panel to use Bar Rule 4-1031 to disbar Respondent for this third disciplinary matter. Respondent acknowledged service of the formal complaint but failed to respond within 30 days. There being no answer, the special master appointed in this matter found that the facts admitted by default supported the allegations of the complaint.
Decided April 10, 1995.
William P. Smith III, General Counsel State Bar, Marie L. McCarthy, Assistant General Counsel State Bar, for State Bar of Georgia.
The allegations established by default were that Robinson, after being suspended by order of this Court, held himself out to the public as a practicing attorney. A client filed a grievance after Respondent failed to deliver documents he was retained to draft and failed to refund the fee he had accepted.
The review panel found that Respondent had violated Standards 4 and 25 of Bar Rule 4-102 and because it found this to be his third disciplinary offense, Bar Rule 4-103 applied. The panel recommended that Respondent be disbarred.
We have reviewed the record and agree with and adopt the review panel’s recommendation. It is hereby ordered that Donald T. Robinson be disbarred from the practice of law in the State of Georgia. It is further ordered that Donald T. Robinson immediately cease the practice of law and, within the time provided, certify to this Court that he has taken all actions necessary to protect the interests of his clients and that he has satisfied all the requirements of Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.


 Standard 4 proscribes engaging in professional conduct involving dishonesty, fraud, deceit or wilful misrepresentation; Standard 25 proscribes practicing law in a jurisdiction where to do so would violate the regulations of the profession in that jurisdiction. Bar Rule 4-103 is a recidivist provision.